     Case 4:20-cv-00054-P Document 44 Filed 08/31/20        Page 1 of 2 PageID 201



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

ADAM ATKINS,                                §
                                            §
        Plaintiff,                          §
                                            §
v.                                          §     Civil Action No. 4:20-cv-00054-P-BP
                                            §
FORT WORTH                                  §
POLICE DEPARTMENT,                          §
                                            §
        Defendant.                          §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. Plaintiff attempted to amend his complaint by changing the

named defendant from “Fort Worth Police Department” to “The City of Fort Worth.” See

ECF No. 39. This change does not cure the deficiencies in Plaintiff’s Complaint and will

not constitute an objection to the Magistrate Judge’s Recommendation. The Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

        Accordingly, it is ORDERED that the Motion to Dismiss, ECF No. 18, is

GRANTED. Plaintiff’s state law claims against Defendant are DISMISSED WITHOUT

PREJUDICE so that Plaintiff may file his state law claims in the appropriate court.

Plaintiff’s federal law claims against Defendant are DISMISSED WITH PREJUDICE.
Case 4:20-cv-00054-P Document 44 Filed 08/31/20   Page 2 of 2 PageID 202



   SO ORDERED on this 31st day of August, 2020.



                    Mark T. Pittman
                    UNITED STATES DISTRICT JUDGE




                                   2
